             Case 18-12378-CSS            Doc 1457   Filed 06/17/20     Page 1 of 14




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                      )
       In re:                                         )      Chapter 11
                                                      )
       WELDED CONSTRUCTION, L.P., et al.              )      Case No. 18-12378(CSS)
                                                      )
                               Debtors.               )      (Jointly Administered)
                                                      )
                                                      )
                                                      )

                    CENTRAL STATES PENSION FUND’S OBJECTION
                TO CONFIRMATION OF THE DEBTORS’ CHAPTER 11 PLAN

       Central States Southeast and Southwest Areas Pension Fund (“Central States”), a general

unsecured creditor of Debtors, objects to confirmation of the Debtors’ Amended Chapter 11 Plan

of Welded Construction, L.P. and Welded Construction Michigan, LLC (the “Plan). Because the

Plan proposes to treat Central States’ general unsecured claim differently from and worse than

other general unsecured claims, the Plan violates 11 U.S.C. §§ 1123(a)(4) and 1129(a)(1) and

cannot be confirmed. In support of its objection, Central States states as follows:

                        I.     SUMMARY OF THE ARGUMENT

       1.        Debtors’ Plan proposes to distribute to general unsecured creditors their pro rata

share of the amounts set aside for the general unsecured claim distribution. (Article 3.3.2, docket

entry 1363, p. 17.) Debtors also propose to establish a disputed claims reserve to be managed by a

plan administrator who will be a fiduciary of the estate. (Docket entries 1363, p. 8; 1424-1, p. 2.)

The reserve (defined in Article 1.39 of the Plan) is intended to ensure that once a disputed general

unsecured claim is allowed, it will be paid in the same percentage as all other allowed general

unsecured claims.




                                                 1
             Case 18-12378-CSS         Doc 1457      Filed 06/17/20      Page 2 of 14




       2.      At the same time, in Article 8.4.1 of their Plan, Debtors have valued Central States’

$38 million general unsecured claim at $0 “solely for purposes of determining the General

Unsecured Claim Distribution and any related reserve.” (Docket 1363, p. 31.) 1 The upshot of this

provision is that even if Central States’ claim is upheld once such claim is resolved in arbitration,

there will most likely be no remaining funds available to distribute on account of Central States’

claim by the time it is resolved. Specifically, as required under applicable non-bankruptcy law (29

U.S.C. § 1401), Welded has initiated arbitration to challenge Central States’ claim for pension

withdrawal liability distributions. By the time the arbitration has concluded it is highly likely

distributions on general unsecured claims will have been made (including on disputed claims that

have yet to be resolved), leaving no funds reserved to satisfy any portion of Central States’ claim.

       3.      As such, Debtors’ Plan violates 11 U.S.C. §§ 1123(a)(4) and 1129(a)(1) by treating

Central States’ general unsecured claim differently from and worse than all other general

unsecured claims. That is, Debtors do not provide Central States with the same opportunity to

recover on its general unsecured claim that Debtors provide all other general unsecured creditors.

       4.      In their Plan, Debtors purport to address Central States’ concerns through the plan

settlement agreement and indemnification agreement through which third party Bechtel Global

Corporation (“Bechtel”) would indemnify Debtor Welded Construction, L.P. (“Welded”) for their

joint and several withdrawal liability owed to Central States. However, given that Bechtel is

already jointly and severally liable for this same pension withdrawal liability, the proposed

indemnification is illusory and provides no value to Central States. Bechtel is required to make,



       1
           Debtors stated in their Plan that Central States’ claim would be valued at $0 solely for
purposes of the distribution and related reserve. Debtors then sent Central States a ballot in mid-
May listing Central States’ claim at $38,813,994.99. (Exhibit C hereto.) However, when Central
States went to electronically vote against the Plan on Friday, June 12, Central States’ claim was
listed at $0.

                                                 2
            Case 18-12378-CSS             Doc 1457   Filed 06/17/20    Page 3 of 14




and is presently making, monthly payments of $378,436.74 toward this liability, with a final

payment of $32,932.48 due on or before January 1, 2032, and with the present value of the future

payments being approximately $35.5 million. Bechtel is only offering to pay what it is already

required by law to pay, which provides no value to Central States. Moreover, should Bechtel

become unable to make payments to Central States on the withdrawal liability obligation, it will

similarly be unable to fulfill its promises on the indemnification. Given these deficiencies in the

proposed treatment of Central States’ claim, this Court should deny confirmation of the Plan.

                                        II.   BACKGROUND

       Parties and Relationships

       5.      Central States is a multiemployer pension plan governed by the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended by the Multiemployer Pension

Plan Amendments Act of 1980 (“MPPAA”), 29 U.S.C. § 1001, et seq.

       6.      Debtor Welded, as well as affiliated non-debtors Bechtel Construction Company

(“Bechtel Co.”) and Bechtel Savannah River, Inc. (“Bechtel Savannah”), were subject to various

collective bargaining agreements with local unions affiliated with the International Brotherhood

of Teamsters under which they are required to make pension contributions to Central States on

behalf of certain of their employees.

       ERISA and MPPAA Statutory Background

       7.      ERISA was enacted to provide comprehensive regulation for employee benefit

funds. Connolly v. Pension Benefit Guar. Corp., 475 U.S. 211, 214 (1986). Subsequent to

ERISA’s enactment, however, Congress found “that ERISA did not adequately protect

multiemployer plans from the adverse consequences that resulted when individual employers

terminate their participation in, or withdraw from, multiemployer plans.” Pension Benefit Guar.




                                                 3
             Case 18-12378-CSS          Doc 1457      Filed 06/17/20     Page 4 of 14




Corp. v. R.A. Gray & Co., 467 U.S. 717, 722 (1984). Congress feared that if participating

employers withdrew from multiemployer funds without providing funds to cover their employees’

accrued benefits, those funds could become underfunded by the time the covered employees retired

and their benefits became due. Cent. States, Se. & Sw. Areas Pension Fund v. Nitehawk Express,

Inc., 223 F.3d 483, 485-86 (7th Cir. 2000).

       8.      Accordingly, Congress enacted MPPAA, §§ 1301-1461, which imposes

withdrawal liability on employers withdrawing from multiemployer funds. Connolly, 475 U.S. at

215-17. By imposing withdrawal liability through MPPAA, Congress sought to both disincentivize

employers from withdrawing from multiemployer funds and to help reduce the negative impact

such withdrawals have on those funds’ solvency. Cent. States Se. & Sw. Areas Pension Fund v.

Bellmont Trucking Co., 788 F.2d 428, 432 (7th Cir. 1986). Under MPPAA, an employer that

effects a withdrawal from a multiemployer fund must pay withdrawal liability in an amount

roughly equal to its share of the fund’s unfunded vested benefits, which is the difference between

the present value of a fund’s assets and the present value of the benefits it will be obligated to pay

in the future. 29 U.S.C. §§ 1381, 1391; R.A. Gray, 467 U.S. at 725.

       9.      To further protect the solvency of multiemployer funds, Congress decided that a

broad definition of “employer” would apply to MPPAA. See 29 U.S.C. § 1301(b)(1). Thus,

Congress defined “employer” for withdrawal liability purposes as follow: “all employees of trades

or businesses . . . which are under common control shall be treated as employed by a single

employer and all such trades and businesses as a single employer.” See 29 U.S.C. § 1301(b)(1).

Thus, under MPPAA, all trades or businesses under common control on the withdrawal date are

treated as a single employer, and each such trade or business is jointly and severally liable for the

withdrawal liability. 29 U.S.C. § 1301(b)(1); Cent. States, Se. & Sw. Pension Fund v. SCOFBP,




                                                  4
              Case 18-12378-CSS          Doc 1457       Filed 06/17/20      Page 5 of 14




LLC, 668 F.3d 873, 876 (7th Cir. 2011). With joint and several liability, a creditor can pursue any

of the joint and several obligors to collect such liability, and in any ratio the creditor chooses. Wells

Fargo Bank, N.A. v. Moore, 599 Fed. Appx. 600, 601 (7th Cir. 2015).

        10.     There are two types of withdrawals: a partial withdrawal (caused by certain

reductions of an employer’s obligation to contribute) and a complete withdrawal (in which an

employer permanently ceases covered operations or permanently ceases to have an obligation to

contribute). 29 U.S.C. §§ 1383, 1385.

        11.     When an employer effects a partial withdrawal, there is an adjustment to the

employer’s withdrawal liability that requires the plan to compute a fraction, the numerator of

which is the employer’s contribution base units (“CBUs”) for the plan year following the plan year

of the partial withdrawal, and the denominator of which is the employer’s average CBUs for the

five plan years preceding the plan year of the partial withdrawal. 29 U.S.C. § 1386(a)(2). With this

adjustment, the smaller the decrease in the employer’s contributions to the plan, the lower the

employer’s partial withdrawal liability will be.

        12.     Congress also adopted provisions which address the situation where an employer

incurs partial withdrawal liability to a fund and then subsequently incurs additional partial

withdrawal liability or complete withdrawal liability. Specifically, MPPAA codified a credit

mechanism in 29 U.S.C. § 1386, which requires that the subsequent withdrawal liability “be

reduced by the amount of any partial withdrawal liability (reduced by any abatement or reduction

of such liability) of the employer with respect to the plan for a previous plan year.” 29 U.S.C. §

1386(b)(1).




                                                   5
             Case 18-12378-CSS         Doc 1457      Filed 06/17/20      Page 6 of 14




       13.     Finally, if an employer wishes to dispute its withdrawal liability, it must first

request review and then it must initiate arbitration. 29 U.S.C. §§ 1399, 1401; Flying Tiger Line v.

Teamsters Pension Trust Fund of Phila., 830 F.2d 1241, 1244 (3d Cir. 1987).

       The Bechtel Controlled Group’s Complete Withdrawal from Central States

       14.     Central States determined that on or about November 1, 2015, Welded, Bechtel

Co., Bechtel Savannah and all trades or businesses under common control with them within the

meaning of 29 U.S.C. § 1301(b)(1) (which included Bechtel) and the regulations thereunder

(collectively, the “Bechtel Controlled Group”) permanently ceased to have an obligation to

contribute to Central States, and thus incurred complete withdrawal liability, jointly and severally,

within the meaning of 29 U.S.C. § 1383. As a result, Central States assessed the Bechtel Controlled

Group $38,813,994.99 in withdrawal liability (the “Withdrawal Liability”).

       15.     Notably, the $38,813,994.99 in withdrawal liability reflected a credit of

$11,036,509.67 as a result of a prior partial withdrawal of the Bechtel Controlled Group pursuant

to 29 U.S.C. § 1385, and which credit (pursuant to 29 U.S.C. § 1386, as discussed above) was also

negotiated as part of a settlement between Central States, Welded, Bechtel and the other members

of the Bechtel Controlled Group of the prior partial withdrawal liability. [See Article 2.2 of

settlement agreement attached hereto as Exhibit A; p. 5 of Central States’ proof of claim, attached

hereto as Exhibit B].

       16.     On February 26, 2019, Central States timely-filed a proof of claim for the

Withdrawal Liability against Welded (“Central States Claim”). [Claims Register No. 534 and

Exhibit B hereto].

       17.     On May 24, 2019, Central States and Welded, Bechtel, Bechtel Co., Bechtel

Savannah and Bechtel National, Inc. entered into a tolling agreement whereby the deadline for




                                                 6
             Case 18-12378-CSS          Doc 1457       Filed 06/17/20   Page 7 of 14




Welded and Bechtel and the related companies to request review of the Withdrawal Liability was

extended to July 24, 2019.

       18.      On July 23, 2019, Welded and Bechtel each requested review of the Withdrawal

Liability pursuant to 29 U.S.C. § 1399(b)(2)(a).

       19.     On January 8, 2020, Bechtel demanded arbitration with the American Arbitration

Association (“AAA”) to dispute the Withdrawal Liability, Case Number 01-20-0000-0757 (the

“Bechtel Arbitration”). Similarly, on January 16, 2020, Welded demanded arbitration with the

AAA to dispute the Withdrawal Liability, Case Number 01-20-0000-1812 (the “Welded

Arbitration”). Welded subsequently asked the AAA to stay its arbitration proceeding.

       The Plan of Reorganization

       20.     As noted, Debtors propose to distribute to general unsecured creditors their pro rata

share of the amounts set aside for the general unsecured claim distribution. Further, Debtors’ Plan

(docket 1363) includes a Disputed Claims Reserve (defined at Article 1.39) which is to be

“established and maintained by the Plan Administrator, pursuant to and in accordance with the

terms of the Plan Administrator Agreement for the payment of Disputed General Unsecured

Claims that become Allowed Claims after the Effective Date.” The Plan Administrator is a

fiduciary of the estate. (Docket 1424-1, p. 2.)

       21.     However, in Article 8.4.1 of their Plan, Debtors propose that “the Central States

Claim [of more than $38 million] shall be estimated at $0.00 solely for purposes of determining

the General Unsecured Claim Distribution and any related reserve.” Debtors assert that Central

States’ claim is properly estimated at $0.00 for distribution and reserve purposes to avoid delay in

the administration of the Chapter 11 Cases and because of the indemnity provided by Bechtel




                                                   7
             Case 18-12378-CSS         Doc 1457      Filed 06/17/20     Page 8 of 14




pursuant to the Plan settlement agreement (exhibit A to the settlement agreement). In the indemnity

agreement, Bechtel agrees to indemnify Welded with respect to Central States’ Claim.

       22.     The Debtors believe that they can delay prosecution of the arbitration they

commenced until the conclusion of the Bechtel arbitration, which is proceeding. 2 Indeed, Welded

has indicated to the AAA that it believes a stay of the Welded arbitration is the appropriate course

of action. Whether the Welded arbitration remains dormant, and whether the result of the Bechtel

arbitration will be res judicata and fix the amount of the Debtors’ withdrawal liability to Central

States, may be determined by the outcome of the Bechtel arbitration. In fact, both Debtors and

Bechtel are making many of the same substantive arguments. .. 3



       2
          On page 1 of the indemnity agreement, Bechtel and Welded claim that “Bechtel, Welded
and Central States have entered into a written agreement that binds all parties to the outcome of
the Bechtel Arbitration and under which the parties agreed to stay the Welded Arbitration.”
However, this statement is incorrect as the parties have not entered into any such agreement. The
parties were unable to execute this agreement because Welded would not agree to consolidate its
pending arbitration with Bechtel’s (or conversely to dismiss the arbitration) unless this Plan,
inclusive of all of all settlements included, was confirmed without material modifications. Central
States would not agree to this requirement because Central States, (1) opposes its treatment under
the Plan, including the indemnification agreement; and (2) felt the agreement failed to provide any
assurances as to how the parties would proceed if the Plan was not confirmed without material
modifications. Central States then requested the AAA consolidate the Welded and Bechtel
arbitrations, but both parties objected and ultimately the AAA decided not to consolidate the
arbitrations and rather stated it would hold the Welded arbitration without date pending further
advice to proceed.
       3
          In discussions in this case, the Debtors have identified several arguments they intend to
present in arbitration. One such argument (and one that Bechtel has not raised) is that they are
entitled to the reduction of their withdrawal liability under 29 U.S.C. § 1405, which applies to an
employer that is selling substantially all of its assets or an employer that is insolvent and
undergoing liquidation. In support of this argument, Debtors have cited a district court opinion
from New Jersey in which the court did not apply the definition of “employer” as set forth in 29
U.S.C. § 1301 to section 1405. Local 478 Trucking & Allied Indus. Pension Fund v. Jayne, 778 F.
Supp. 1289, 1318 (D.N.J. 1991). Central States asserts the exemption does not apply to Welded
since the entire Bechtel Controlled Group (i.e., the “employer” for withdrawal liability purposes)
is neither selling substantially all of its assets nor insolvent and undergoing liquidation.
        However, in its ruling the court in Jayne ignored the plain language of section 1301(b)(1),
which provides that the definition of employer in that section applies “[f]or purposes of this

                                                 8
             Case 18-12378-CSS          Doc 1457      Filed 06/17/20    Page 9 of 14




                                        III.   ARGUMENT

       The Plan Cannot be Confirmed Because it Violates 11 U.S.C. §§ 1123(a)(4) and
       1129(a)(1).

       23.        Section 1129(a)(1) provides that a bankruptcy court may only confirm a plan of

reorganization if it complies with the provisions of the title. Further, section 1123(a)(4) requires

that a plan of reorganization must “provide the same treatment for each claim or interest for a

particular class.” “Courts are to enforce this provision according to its plain language.” In re New

Century TRS Holdings, Inc., 407 B.R. 576, 592 (D. Del. 2009). Accordingly, where a claimant in

a class is being treated less favorably than other claimants in the same class and has not consented

to the lesser treatment, the plan may not be confirmed. Id.

       24.        As the Third Circuit reiterated in In re W.R. Grace & Co., 729 F.3d 311, 327 (3d

Cir. 2013), “‘equality of distribution among creditors is a central policy of the Bankruptcy Code;’”

see also, In re Combustion Eng’g, Inc., 391 F.3d 190, 239 (3d Cir. 2004) (same). For purposes of

1123(a)(4), the relevant question is whether all creditors in a class have the same opportunity to

recover on their claims. W.R. Grace, 739 F.3d at 327. Of course, complete equality is not required,

such that a minor delay in receipt of some distributions does not in and of itself violate section

1123(a)(4). Id.




subchapter,” and section 1405 is in that subchapter. Moreover, both Seventh Circuit and Third
Circuit authority provide that “employer” is defined in subchapter III and includes all trades or
businesses under common control. Transport Motor Express, Inc. v. Central States, Se. & Sw.
Areas Pension Fund, 724 F.2d 575, 578 (7th Cir. 1983); IUE AFL-CIO Pension Fund v. Barker &
Williamson, Inc., 788 F.2d 118, 127 (3d. Cir. 1986). Indeed, in Barker & Williamson, the Third
Circuit understood the reference to “employer” in 29 U.S.C. § 1399 to reference the employer and
its controlled group within the meaning of section 1301(b)(1). Thus, in an arbitration overseen by
a AAA arbitrator, the arbitrator expressly rejected the Jayne analysis. Ray C. Hughes, Inc. v. Cent.
States, Se. & Sw. Areas Pension Fund, AAA Case No. 51 621 02686 09, at *25-26 (Feb. 16, 2011)
(Exhibit D hereto).


                                                  9
             Case 18-12378-CSS         Doc 1457       Filed 06/17/20     Page 10 of 14




       25.     In New Century TRS Holdings, application of the unambiguous language of section

1123(a)(4) led a district court to reverse the entry of a confirmation order. 407 B.R. at 592. In that

case, certain joint and several creditors were paid at 130% of their claims against one debtor in

exchange for giving up their rights to recover from another debtor. Id. at 583, 592. However, the

district court said that the payment of 130% of the value of claims violated section 1123(a)(4) of

the Bankruptcy Code with respect to creditors in the same class being paid at 100% of the value

of their claims, notwithstanding the fact that the creditors being paid 130% on their claims were

otherwise waiving collection on their claims in other classes. Id.

       26.     The requirements of section 1123(a)(4) also apply with respect to disputed claims,

such that debtors must establish reserves adequate to pay such claims (if and when allowed) the

same as other allowed claims in the same class. In re Motors Liquidation Co., 447 B.R. 198, 215

(Bankr. S.D.N.Y. 2011).

       27.     Thus, in In re Linens Holding Co., 2009 WL 2163235, at *9 (Bankr. D. Del. June

12, 2009), this Court in confirming a plan required that the disputed claims reserve contain

sufficient assets to pay claims based on their asserted amount absent the Court estimating the claim

at a lesser amount.

       28.     Finally, in In re Weiss-Wolf, Inc. 59 B.R. 653, 655 (Bankr. S.D.N.Y. 1986), the

court said that a plan would not be confirmable where the plan proposed to leave a creditor holding

a disputed claim “with an empty bag as the Debtor proposes to distribute all known assets prior to

the resolution of the disputes respecting the [disputed] claims.” As the court noted, while a plan

does not need to pay disputed claims until the dispute has been resolved and the amount of the

claim has been fixed, the plan does need to provide a mechanism for payment of such disputed

claim such that if and when it is resolved, the creditor holding such claim can receive identical




                                                 10
             Case 18-12378-CSS         Doc 1457       Filed 06/17/20     Page 11 of 14




treatment to allowed claims in the same class. Id.; see also In re Northwestern Corp., 362 B.R.

131, 134-35 (D. Del. 2007) (after creditors complained that a distribution prior to resolution of

their disputed claims would result in unequal treatment of claims, district court remanding matter

to bankruptcy court to make such determination).

       29.     Here, Debtors’ Plan plainly violates section 1123(a)(4) in that it gives all general

unsecured creditors other than Central States the chance of recovering the same percentage on their

allowed claims. That is, the disputed claim reserve for general unsecured claims, coupled with the

fiduciary duties of the plan administrator, ensure that if and when a disputed general unsecured

claim becomes allowed, such claim will be treated the same as all other general unsecured claims.

       30.     But Debtors’ Plan deprives Central States of the same opportunity afforded other

general unsecured creditors holding disputed claims. Specifically, Debtors propose that Central

States’ claim be valued at $0 for both distribution and disputed claims reserve purposes. This

almost certainly ensures that Central States will not receive the same percentage distribution on

account of its claim as other general unsecured creditors, even if Central States’ claim is ultimately

allowed based upon the outcome of the parties’ arbitration. That is because-- based upon the

information set forth in Debtors’ disclosure statement-- the amount of Central States’ claim

exceeds the amount of all other general unsecured claims.

       31.     More specifically, Debtors estimate that other general unsecured claims (which

Debtors estimate to be in the amount of $20.7 million) will be paid at 21.7%. (Docket 1364, p. 7.)

But with Debtors proposing that Central States’ $38 million claim be valued at $0 for distribution

and disputed claims reserve purposes, the plan administrator will be able to make payments to the

other general unsecured creditors (including those holding disputed claims that get resolved)

without taking into account whether proceeds will remain available to distribute to Central States




                                                 11
             Case 18-12378-CSS         Doc 1457        Filed 06/17/20    Page 12 of 14




if Central States prevails in the arbitration, and without violating the administrator’s fiduciary

duties. This violates sections 1123(a)(4) and 1129(a)(1) of the Bankruptcy Code since Central

States is not being given the same opportunity as other general unsecured creditors to recover on

its class 4 general unsecured claim.

       32.     Accordingly, the Plan cannot be confirmed since 1123(a)(4) must be enforced in

accordance with its plain language. See New Century TRS Holdings, 407 B.R. at 592.

       33.     Debtors suggest that Central States would not be harmed by this valuation, given

that Bechtel has agreed to indemnify Debtors with respect to Central States’ claim. However, in

light of the fact that Welded and Bechtel are jointly and severally liable for the withdrawal liability

claim, Debtors are incorrect. Bechtel’s indemnification provides no value to Central States.

Bechtel is only promising to provide indemnification for what it is already jointly and severally

obligated under the MPPAA to pay Central States outside of the bankruptcy. And if Bechtel

becomes unable to make the payments that it is presently making (see paragraph 4 above), then it

will likewise be unable to fulfill its obligations under the proposed indemnification.

       34.     For all intents and purposes, Debtors are arguing that Central States should be

limited to collecting the Withdrawal Liability from Bechtel. But this proposal is inconsistent with

Congress’ express declaration in the MPPAA that all trades or businesses under common control

shall be treated as a single employer, and thus jointly and severally liable for withdrawal liability.

See, e.g., Steelworkers Pension Trust by Bosh v. Renco Group, Inc., 694 Fed. Appx. 69, 73 (3d

Cir. 2017); McDougall v. Pioneer Ranch Ltd. P’Ship, 494 F.3d 571, 574 (7th Cir. 2007). Because

the liability is joint and several, the pension fund “may choose to collect the entire indebtedness

from one or more of the liable parties, to the exclusion of others.” In re Caesars Entertainment

Operating Co., Inc., 540 B.R. 637, 644 (Bankr. N.D. Ill. 2015) (quoting United States v. Charles




                                                  12
             Case 18-12378-CSS         Doc 1457        Filed 06/17/20    Page 13 of 14




George Trucking, Inc., 34 F.3d 1081, 1087 (1st Cir. 1994)). Indeed, an employer liable for

withdrawal liability under MPPAA does not have a right of contribution or indemnification.

Einhorn v. J & S, Inc., 577 F. Supp. 2d. 752, 763 (D.N.J. 2008) (citing Tex. Indus., Inc. v. Radcliff

Materials, Inc., 451 U.S. 630, 646 (1981)).

       35.     Thus, Debtors’ attempt to force Central States to collect the withdrawal liability

only from Bechtel violates MPPAA. It also violates sections 1123(a)(4) and 1129(a)(1) of the

Bankruptcy Code since Debtors do not treat Central States’ claim the same as other unsecured

claim and since Central States has not consented to the different treatment. Therefore, this Court

should deny confirmation of Debtors’ Plan.

       36.     Instead, Central States urges Debtors to proceed with the arbitration Debtors

initiated back in January, or conversely agree to consolidate Debtors’ arbitration with Bechtel’s.

Proceeding expeditiously with the arbitration would eliminate or at least minimize Debtors’

concerns of a delay in administering the estate. Arbitration is also the appropriate forum to address

Debtors’ factual and legal arguments against the Withdrawal Liability assessed by Central States.

See Gen’l Elec. Co. v. BoilerMaker-Blacksmith Nat’l Pension Trust, 2020 WL 2113209, at *4, 7

(D. Kan. May 4, 2020) (where the building and construction industry exemption to withdrawal

liability had been raised, as is the case with Welded and Central States, the court ruled that the

issues in the arbitration necessitated the appointment AAA arbitrator with experience in

withdrawal liability matters). See also Chi. Truck Drivers, Helpers & Warehouse Workers Union

(Indep.) Pension Fund v. Louis Zahn Drug Co., 890 F.2d 1405, 1410 (7th Cir. 1989) (noting that

an arbitrator skill in pension matters is likely best suited to resolve disputes within his or her area

or expertise); see also In re BFW Liquidation, LLC, 459 B.R. 757, 799 (N.D. Ala. 2011) (in a




                                                  13
                Case 18-12378-CSS       Doc 1457       Filed 06/17/20   Page 14 of 14




chapter 11 bankruptcy, holding that a disputed withdrawal liability claim should be resolved in

arbitration).

        37.       In the meantime, this Court should deny confirmation of the Plan.




                                       IV.    CONCLUSION

        For the reasons set forth above, Central States requests that this Court deny confirmation

since Debtors’ Plan violates sections 1123(a)(4) and 1129(a)(1) of the Bankruptcy Code.

Date: June 17, 2020                            SULLIVAN ∙ HAZELTINE ∙ ALLINSON LLC
      Wilmington, DE
                                               /s/ William D. Sullivan
                                               William D. Sullivan (No. 2820)
                                               901 North Market Street, Suite 1300
                                               Wilmington, DE 19801
                                               Tel: (302) 428-8191
                                               bsullivan@sha-llc.com

                                               and

                                               Brad R. Berliner (IL ARDC # 6228837)
                                               Caitlin M. McNulty (IL ARDC # 6317985)
                                               Central States Funds
                                               8647 W. Higgins Road
                                               Chicago, Illinois 60631
                                               (847) 939-2463
                                               cmcnulty@centralstatesfunds.org




                                                  14
